ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               .)
                                            )
FN America, LLC                             )       ASBCA No. 61692
                                            )
Under Contract No. W52H09-05-C-0122         )

APPEARANCE FOR THE APPELLANT:                      Phyllis E. Andes, Esq.
                                                    Vice President, General Counsel

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Wayne T. Branom Ill, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 15, 2018




                                                  dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61692, Appeal ofFN America, LLC,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals